DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed February 25, 2021 is acknowledged.
Claims 1-15, 123-126 and 137, together with new claims 149-153, are pending, and are being examined on the merits.

Response to Arguments
Applicant’s arguments filed on February 25, 2021 have been fully considered.

Rejection of claims 1-2, 8, 11, 12 and 14 under 35 USC § 103 over the ‘066 application in view of Ravinder and Hosono
Applicant argues that the rejection should be withdrawn as the cited references do not teach or suggest all of the limitations of the claimed invention (Remarks, p. 7). Specifically, Applicant argues that the cited references, and in particular the ‘066 application, do not teach or suggest contacting a nucleic acid with an unbound displacer oligonucleotide and an unbound flap probe in a reaction solution (Remarks, p. 7). Further, Applicant disagrees with the Examiner’s interpretation of the ‘066 application claims 1 and 4. Claim 1 of the ‘066 application describes both an invader probe and a signal probe, but does not describe either as being 
Applicant additionally argues “at no point is an embodiment in which the signal probe is unbound disclosed or taught” (Remarks, p. 8), and argues that the “ ’066 application is completely silent with respect to contacting a nucleic acid with an unbound displacer oligonucleotide and an unbound flap probe” (Remarks, p. 8). Rather, Applicant argues, the ‘066 application provides method for detecting SNPs and alleles using microarrays with signal probes immobilized and tethered to a solid support (Remarks, p. 9).
	The Examiner disagrees. In essence, the present issue in the case is what must be shown to demonstrate that a negative limitation (here, an “unbound” probe) is disclosed by the prior art. To the Examiner’s knowledge, the MPEP does not provide guidance on this issue, nor have there been any precedential Federal Circuit opinions on the matter. Applicant takes the position that the prior art reference would have to affirmatively recite the negative limitation 
	The Examiner agrees that the ‘066 application teaches the embodiment described by Applicant in which at least the flap/signal probe is bound to a solid substrate. Further, the ‘066 application explicitly recites embodiments where the invader probe is unbound (para. 25: “[t]he ‘invader probe’ … can be either tethered … or in a reaction solution”), and also teaches at least two embodiments where the signal probe is implicitly unbound.
First, in para. 4, the ‘066 application describes a “basic” invader assay, and then teaches “most of the methods [including possibly the “basic” invader assay] are not suitable to be adapted to the platform of automated high-throughput assays or to multiplex screening” (para. 5). The ‘066 application then illustrates the “basic” assay in Fig. 1 and describes it as “the invader probe … and signal probes … anneal in tandem to the target strand … the flap endonuclease … cleaves the signal probe … at the site of its overlap … this cleavage releases the noncomplementary 5’ flap … of the signal probe … the cleaved 5’ flap [which is conjugated to a fluorophore] serves as a signal for the presence … of the specific target in the sample” (para. 49). Thus, the “basic” assay is designed in such a way that the portion of the signal probe that 
	Therefore, the ordinary artisan would understand that the ‘066 application teaches a non-microarray “basic” assay in which a the portion of the signal probe with the fluorophore is released into solution, and that this “basic” assay can be adapted for use in a high-throughput microarray by inverting the orientation of the signal probe so that the quencher is attached to the released portion following cleavage, while the fluorophore is attached to a tethered portion. The ordinary artisan would also understand that the released 5’ flap of the signal probe is unbound, and that the hybridized 3’ portion of the signal probe is also unbound, as tethering it to a surface would require additional steps, but not confer any additional functionality on the method; that is, the signal detection requires detecting the released 5’ flap, so there would be no reason to attach the non-detected 3’ portion to a solid surface.
	Second, in Fig. 4, the ‘066 application describes an embodiment with three probes and two cleavage reactions – the displacer/invader probe (407), the flap/signal probe (405 plus 406) and an additional hairpin-like probe (403, 404). After the first cleavage reaction, the cleaved 5’ 
	In view of the foregoing, the Examiner is interpreting the ‘066 application as explicitly disclosing an unbound invader probe, and implicitly disclosing both unbound invader probes, and unbound signal probes.

	Applicant also argues that Ravinder and Hosono do not cure the deficiencies of the ‘066 application (Remarks, p. 9), and that modifying the ‘066 application as suggested in the Office Action would change the principle of operation of the method in the ‘066 application, and that such a modification would therefore be non-obvious (Remarks, pp. 9-11). 
	Since the Examiner disagrees with Applicant’s characterization of the teachings in the ‘066 application, these arguments are moot.

	These argument are not persuasive. The rejection is maintained.


Rejection of claims 3-7, 9-10, 13, 123-126 and 137 under 35 USC § 103 over the ‘066 application in view of Ravinder and Hosono, and further in view of Santos; and Rejection of claim 15 under 35 USC § 103 over the ‘066 application in view of Ravinder and Hosono, and further in view of Allawi
Applicant argues that the rejection should be withdrawn as the cited references do not teach or suggest all of the limitations of the claimed invention (Remarks, p. 7). Specifically, Applicant argues that these rejections should be withdrawn as neither Santos nor Allawi cure the deficiencies of, in particular, the ‘066 application (Remarks, pp. 12-13).

Since the Examiner disagrees with Applicant’s characterization of the teachings in the ‘066 application, as discussed above, these arguments are moot.

	These argument are not persuasive. The rejections are maintained.

Claim Rejections - 35 USC § 112
Claims 151-152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 151 recites the limitation "the reaction mixture" in l. 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 151 depends, recites a “reaction solution”, but not a “reaction mixture”. Claim 152 makes the same recitation of “the reaction mixture”, and is rejected for the same reason as claim 151.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, 11-12, 14 and 149-153 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (EP Patent App. Pub. No. EP 2 180 066 A1; hereinafter, the ‘066 application1) in view of Ravinder2 (US Patent App. Pub. No. 2016/0102322) and Hosono3 (Multiplex PCR-Based Real-Time Invader Assay (mPCR-RETINA): A Novel SNP-Based Method for Human Mutation, 29(1): 182-189, 2008).

The ‘066 application is directed to multiplex single nucleotide polymorphism (“SNP”) detection using the invader assay. Ravinder is directed to gene editing compositions and methods. 

Regarding independent claim 1, the ‘066 application teaches … 
a) combining nucleic acids from the cell, or an amplification product thereof, with:
(Fig. 1, target DNA, para. 37: “’target nucleic acid’ refers to a polynucleotide … [which] is genetic material, including, for example DNA”);
	… i) an unbound displacer oligonucleotide comprising a 5' targeting region comprising at least a portion that is complementary to a sequence of the desired edit …; and …. The instant specification teaches that the desired edit can be at a target site consisting of a single nucleotide, and can involve a known single nucleotide change (p. 9, paras. 1-2). While the ‘066 application is not directed to working with edited nucleic acids, the ‘066 application does teach a method for detecting mutations and SNPs. Therefore, the ‘066 application SNP detection method reads on the method to detect an edited single nucleotide of the instant claims. (Claim 1: unbound displacer/invader oligonucleotide; para. 14; Fig. 1, invader probe (103), para. 25: “’invader probe’ refers to an oligonucleotide that is complementary to the target sequence 3’ of the polymorphic site and ends with a non-matching base overlapping the … SNP nucleotide”).

… into a reaction solution under conditions sufficient to produce a junction complex sufficient for cleavage by a flap endonuclease, (para. 4: “in the basic invader assay, two synthetic oligonucleotides, the invasive and signal probes, anneal in tandem to the target strand to form the overlapping complex which may be recognized by a … FEN”);
… the junction complex comprising the nucleic acid or amplification product thereof, the displacer oligonucleotide and the flap probe (para. 4: “in the basic invader assay, two synthetic oligonucleotides, the invasive and signal probes, anneal in tandem to the target strand to form the overlapping complex which may be recognized by a … FEN”);
… b) contacting the reaction solution with the flap endonuclease under conditions sufficient to release the 5' flap region from the junction complex; and (Fig. 1, para. 49: “The flap endonuclease (FEN) cleaves the signal probe (104) at the site of its overlap with the 3’ end of the invader probe (103) plus one nucleotide of its target-specific region. This cleavage releases the noncomplementary 5’ flap (107) of the signal probe (104) plus one nucleotide of its target-specific region”);
… c) assaying for the released 5' flap region, wherein presence of the released 5' flap region indicates that the cell comprises the desired edit (i.e., single nucleotide change or SNP),  and absence of the released 5' flap region indicates that the cell does not comprise the desired 

	The ‘066 application does not teach … A method of identifying whether a cell that has been contacted with a gene editing reagent comprises a desired edit, the method comprising …. However, Ravinder teaches this limitation (para. 18: “invention further includes cells containing one or more CRISPR system components and cells made by methods set out herein … further includes cells that have been modified by methods of the invention … that either contain or no longer contain one or more CRISPR system component”).

	Regarding the limitations requiring “an unbound displacer oligonucleotide” and “an unbound flap probe”, the ‘066 application describes both unbound and bound embodiments. Specifically, independent claim 1 does not require the displacer oligonucleotide and the flap probe to be bound to a support, while claim 4 requires that one (the signal probe) or both of the oligonucleotides be bound to a substrate.

	Regarding claim 2, which depends from claim 1, the ‘066 application additionally teaches … and step a) comprises combining nucleic acids … with the displacer oligonucleotide and the flap probe. (Fig. 1, invader probe (103), para. 25: “’invader probe’ refers to an oligonucleotide that is complementary to the target sequence 3’ of the polymorphic site and ends with a non-matching base overlapping the … SNP nucleotide”; Fig. 1, signal probes (104, 105), Fig. 1, 107, non-complementary 5’ flap).

	The ‘066 application does not teach … wherein the cell is a cell of a heterogeneous cell population. However, Ravinder teaches this limitation (para. 214: “cells containing specific amounts of both labels may be separated from other cells to obtain a population of cells having enhanced probabilities of undergoing genetic modification”).

	Regarding claim 8, which depends from claim 1, the ‘066 application additionally teaches … wherein the combining and the contacting are performed in a reaction vessel of a multi-vessel device (para. 47: “[t]he apparatus includes … a buffer layer … capable of sustaining … a plurality of hybridization reactions, containing one or more primers, one or more dNTPs, a target nucleic acid …, a signal probe, and invader probe, and a flap endonuclease”).

	Regarding claim 11, which depends from claim 1, the ‘066 application additionally teaches … further comprising amplifying the nucleic acids or a portion thereof comprising a target site to which the desired edit (i.e., single nucleotide change or SNP), is targeted (para 40: “The method includes (a) providing an amplified target nucleic acid … wherein a target nucleic acid is amplified by [PCR]; (b) annealing an invader probe and a signal probe to … the amplified target nucleic acid”).

	Regarding claim 12, which depends from claim 11, the ‘066 application additionally teaches … wherein the nucleic acids or the portion thereof is amplified prior to the combining (para. 40: “The method includes (a) providing an amplified target nucleic acid … wherein a 

	Regarding claim 14, which depends from claim 1, the ‘066 application additionally teaches … wherein the nucleic acids are genomic nucleic acids (Fig. 1, target DNA, para 37: “’target nucleic acid’ refers to a polynucleotide … [which] is genetic material, including, for example DNA”).

Regarding dependent claims 149-150, Ravinder additionally teaches wherein the desired edit comprises an insertion of one or more nucleotides (paras. 228, 229, 253, 335), as recited in claim 149, and wherein the desired edit comprises a deletion of one or more nucleotides (paras. 35, 79, 335), as recited in claim 150.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the SNP detection assay of the ‘066 application, and incorporate the gene editing application of Ravinder. Ravinder teaches that the disclosed method is particularly useful to introduce SNPs into cells (para. 229). Ravinder also teaches that the efficiency of the uptake of CRISPR complexes by cells is determined by a number of reaction conditions, each of which is optimizable (para. 237). Therefore, one of ordinary skill in the art would have been motivated to use the CRISPR gene editing method of Ravinder to modify SNPs, and then use the SNP detection assay of the ‘066 application to assess the efficiency and optimize the conditions of the Ravinder CRISPR gene editing method.


Regarding dependent claim 151, the ‘066 application additionally teaches wherein the reaction mixture is contacted with a second flap probe comprising a 3’ targeting region and a 5’ flap region comprising a hinge nucleotide, the second flap probe configured to indicate a lack of the desired edit, to indicate an undesired edit or to indicate an edit at a different target site. Specifically, Fig. 4 in the ‘066 application, which is discussed in detail above in the Response to Arguments section, teaches a signal probe to detect allele 1 and a second signal probe to detect allele 2, where each signal probe has a 5’ flap region comprising a hinge nucleotide (e.g., 406), and 3’ targeting region (e.g., 405). The signal probes are designed to discriminate between 2 alleles at the same position in the target nucleic acid, and thus are configured to indicate the lack of a desired edit, or the presence of an undesired edit. That is, while the ‘066 application does not teach assaying for the presence or absence of edited nucleotides per se, it does teach discriminating between 2 alleles in a nucleic acid, and thus can also be used to (and is configured to) indicate the presence or absence of edited nucleotides. In addition, the ‘066 application teaches a multiplex SNP and mutation detection assay using at least 2 sets of displacement oligonucleotides and flap probes with one directed to detecting a SNP in CD36 configured to indicate an edit at multiple, different target sites.

Regarding dependent claim 152, the ‘066 application additionally teaches wherein the reaction mixture is contacted with a second displacement oligonucleotide configured to form a second junction complex with the second flap probe at a different target site from which the desired edit is targeted. Specifically, the ‘066 application teaches a multiplex SNP and mutation detection assay using at least 2 sets of displacement oligonucleotides and flap probes with one directed to detecting a SNP in CD36 and another directed to detecting a SNP in  PTP03 (para. 60, Table 1).

Regarding dependent claim 153, the ‘066 application additionally teaches wherein assaying for a released 5’ flap region comprises assaying for a detectable signal, wherein the detectable signal is generated when the released 5’ flap region hybridizes with a detection cassette, comprising a quenched fluorophore, to form a junction complex that is cleaved by the flap endonuclease, thereby unquenching the quenched fluorophore. Specifically, Fig. 4 in the ‘066 application, which is discussed in detail above in the Response to Arguments section, teaches a released 5’ flap region which binds to a hairpin-like probe/ detection cassette, to form a junction complex which is cleaved in a second cleavage reaction to release a quencher and produce a signal from the fluorophore. 

prima facie obvious over the ‘066 application in view of Ravinder and Hosono.

Claims 3-7, 9-10, 13, 123-126 and 137 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘066 application4 in view of Ravinder5 and Hosono6, as applied to claim 1 above, and further in view of Santos7 (Comprehensive Protocols for CRISPR/Cas-9-based gene editing in human pluripotent stem cells, Curr. Protoc. Stem Cell Biol. 2016, 38: 1-82). 

The ‘066 application and Ravinder are discussed above. Santos is directed to methods to perform genome editing using the CRISPR/Cas9 system.

Regarding claim 3, which depends from claim 1, the ‘066 application and Ravinder do 
not teach …
further comprising obtaining the cell from a plurality of cells that have been contacted with the gene editing reagent. However, Santos teaches this limitation (p. 42, para. 3: “genome editing with ssODNs is relatively inefficient, and typically only a few percent of transfected cells carry the desired edit”).



Regarding claim 5, which depends from claim 3, ‘the 066 application and Ravinder do not teach … wherein the cell is a clone produced from the plurality of cells. However, Santos teaches this limitation (p. 43, para. 1: “transfect cells with ssODN, CRISPR/Cas9, and fluorescent plasmid, sort fluorescent cells, plate down half of the cells at clonal density … and extract genomic DNA from the other half. Run a ddCPR assay on the sorted populations from the different conditions and identify conditions that had the highest rates of editing and then only pick colonies from those conditions”).

Regarding claim 6, which depends from claim 5, the ‘066 application and Ravinder do not teach … further comprising producing the clone. However, Santos teaches this limitation (p. 43, para. 1: “transfect cells with ssODN, CRISPR/Cas9, and fluorescent plasmid, sort fluorescent cells, plate down half of the cells at clonal density … and extract genomic DNA from the other half. Run a ddCPR assay on the sorted populations from the different conditions and identify conditions that had the highest rates of editing and then only pick colonies from those conditions).

st para.: “transfect cells with ssODN, CRISPR/Cas9 … and extract genomic DNA).

Regarding claim 9, which depends from claim 3, the ‘066 application additionally teaches … further comprising combining into a plurality of reaction solutions, each in a separate reaction vessel: nucleic acids from a cell of the plurality of cells, or an amplification product thereof; the displacer oligonucleotide; and the flap probe (Fig. 5 shows a plurality of reaction vessels; para. 47: “[t]he apparatus includes … a buffer layer … capable of sustaining … a plurality of hybridization reactions, containing one or more primers, one or more dNTPs, a target nucleic acid …, a signal probe, and invader probe, and a flap endonuclease”).

Regarding claim 10, which depends from claim 9, the ‘066 application and Ravinder do not teach … further comprising identifying whether each cell of the plurality of cells comprises the desired edit. However, Santos suggests this limitation (p. 42, para. 3: “genome editing with ssODNs is relatively inefficient, and typically only a few percent of transfected cells carry the desired edit. A high-throughput method for identifying these edited clones is therefore important”).

Regarding claim 13, which depends from claim 1, the ‘066 application and Ravinder do not teach … further comprising isolating the nucleic acids prior to the combining. However, st para.: “transfect cells with ssODN, CRISPR/Cas9 … and extract genomic DNA).

	Regarding independent claim 123, the ‘066 application teaches … a flap endonuclease; a solution comprising an unbound displacer oligonucleotide, and an unbound flap probe (Fig. 1, para. 49: “The flap endonuclease (FEN) cleaves the signal probe (104) at the site of its overlap with the 3’ end of the invader probe (103) plus one nucleotide of its target-specific region; Claim 1: unbound displacer/invader oligonucleotide; para. 14; Fig. 1, invader probe (103), para. 25: “’invader probe’ refers to an oligonucleotide that is complementary to the target sequence 3’ of the polymorphic site and ends with a non-matching base overlapping the … SNP nucleotide”; Claim 1: unbound flap probe; Fig. 1, signal probes (104, 105), Fig. 1, 107, non-complementary 5’ flap).
The ‘066 application additionally teaches the displacer oligonucleotide and flap probe are part of the set of nucleic acids (Fig. 4, invader probe (407), para. 25: “’invader probe’ refers to an oligonucleotide that is complementary to the target sequence 3’ of the polymorphic site and ends with a non-matching base overlapping the … SNP nucleotide”; Fig. 4, signal probe (405, 406), Fig. 4, para. 52: “the 5’ flap region … may be non-complementary to both the target … and the invader probe”).
	The ‘066 application does not teach … A kit comprising. However, Ravinder teaches this limitation (para. 267: “kits may comprise one or more reagents for use in a process utilizing one or more of the CRIPSR system components discussed herein or for producing one or more CRISPR system component discussed herein”).


Regarding the limitations requiring “an unbound displacer oligonucleotide” and “an unbound flap probe”, the ‘066 application describes both unbound and bound embodiments. Specifically, independent claim 1 does not require the displacer oligonucleotide and the flap probe to be bound to a support, while claim 4 requires that one (the signal probe) or both of the oligonucleotides be bound to a substrate.

Regarding claim 124, which depends from claim 123, the ‘066 application additionally teaches … wherein the set of … nucleic acids comprises a control displacer oligonucleotide, a control flap probe (Fig. 1, invader probe (103), para. 25: “’invader probe’ refers to an oligonucleotide that is complementary to the target sequence 3’ of the polymorphic site and ends with a non-matching base overlapping the … SNP nucleotide”; Fig. 1, signal probes (104, 105), Fig. 1, 107, non-complementary 5’ flap). While the ‘066 application does not disclose a set of positive control nucleic acids per se, the ‘066 application does teach sets of nucleic acids designed to detect any desired allele that include a displacer oligonucleotide and a flap oligonucleotide (para. 37: “’target nucleic acid’ refers to a polynucleotide. The polynucleotide is genetic material ….”; para. 33: “’sequence variation’ refers to differences in nucleic acid 
The ‘066 application and Ravinder do not teach … and the control target nucleic acid comprising the desired edit. However, Santos teaches this limitation (p. 45, para. 1: “as a positive control, it is useful to have template DNA containing the desired edit).

	Regarding claim 125, which depends from claim 123, the ‘066 application additionally teaches … wherein the … nucleic acids are present in a single container (para. 47: “[t]he apparatus includes … a buffer layer … capable of sustaining … a plurality of hybridization reactions, containing one or more primers, one or more dNTPs, a target nucleic acid …, a signal probe, and invader probe, and a flap endonuclease”). While the ‘066 application does not disclose a set of positive control nucleic acids per se, the ‘066 application does teach sets of nucleic acids designed to detect any desired allele that include a displacer oligonucleotide and a flap oligonucleotide (para. 37: “’target nucleic acid’ refers to a polynucleotide. The polynucleotide is genetic material ….”; para. 33: “’sequence variation’ refers to differences in nucleic acid sequence between two nucleic acids.”). One of ordinary skill in the art would understand that detecting any desired allele includes positive controls.
The ‘066 application and Ravinder do not teach … the positive control nucleic acids. However, Santos teaches this limitation (p. 45, para. 1: “as a positive control, it is useful to have template DNA containing the desired edit).


 In addition, Santos teaches checking cells subjected to gene editing protocols to determine which cells were successfully edited (p. 42, para. 3: “genome editing … is relatively inefficient, and typically only a few percent of transfected cells carry the desired edit. A high-throughput method for identifying these edited clones is therefore important”), thus providing motivation to one of ordinary skill in the art to design and implement positive and negative control assays in the gene editing protocols taught by the ‘066 application and Ravinder. It is also obvious to one of ordinary skill in the art to provide all useful reagents for checking the editing process (positive control, negative control, displacer oligonucleotide, flap oligonucleotide, and FEN) in the kit taught by Ravinder (para. 267: “kits may comprise one or more reagents for use in a process utilizing one or more of the CRIPSR system components discussed herein or for producing one or more CRISPR system component discussed herein”).

Regarding claim 137, which depends from claim 123, the ‘066 application additionally teaches … further comprising a polymerase (para. 40: “providing an amplified target nucleic 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the SNP detection assay of the ‘066 application and the gene editing application of Ravinder, together with the CRIPSR gene editing protocol of Santos. Santos teaches that on-target mutations at the targeted locus are common and lead to the formation of heterogeneous clones that may contain a substantial fraction of unwanted cells (p. 62, para. 1). Therefore, one of ordinary skill in the art would have been motivated to combine the ‘066 application plus Ravinder teachings, with those of Santos, to produce a plurality of gene edited cells, and then to subject those cells to downstream processing, including sorting, cloning and nucleic acid isolation, followed by screening them in a format including a plurality of reaction mixtures, each in separate reaction vessel, as suggested by the ‘066 application in view of Ravinder, to determine which of the cells contained the desired edit. 
In addition, prior to the effective filing date of the claimed invention, it would have been prima facie obvious to take the useful reagents from the gene editing and detection assays taught by the ‘066 application, Ravinder and Santos and assemble them into a kit for performing the claimed method. As noted above, the combination of these references suggest a method that uses all of the claimed reagents. Also, Ravinder suggests that kits are a useful means of providing reagents for a particular assay (para. 259: “provides kits for … assembly and/or storage of nucleic acid molecules, … editing of cellular genomes.  … materials and instruction are provided for … assembly … and the preparation of reactions mixtures”). 

In view of the foregoing, claims 3-7, 9-10, 13, 123-126 and 137 are prima facie obvious over the ‘066 application, Ravinder and Hosono, in further view of Santos.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘066 application8 in view of Ravinder9 and Hosono10, as applied to claim 1 above, and further in view of Allawi (US Patent No. 9,096,893)11. 

The ‘066 application and Ravinder are discussed above. Allawi is directed to methods and kits for performing an invasive cleavage assay in combination with an amplification assay.



Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the SNP detection assay of the ‘066 application and the gene editing application of Ravinder, and select the FEN1 flap endonuclease of Allawi. While the ‘066 application does not teach a specific flap endonuclease, it does teach a genus of flap endonucleases, and describes properties of the flap endonucleases that would be useful in the SNP detection assay (para. 22: “’flap endonuclease (FEN)’ refers to a type of nucleolytic enzyme that acts as both … a 5’-3’ exonuclease and a structure specific endonuclease on specialized DNA structures that occur during the biological processes of DNA replication, DNA repair, and DNA recombination”). Allawi teaches that FEN1 has the properties taught by the ‘066 application as being useful (col. 3, ll. 51-53: “selecting a 5’ nuclease, wherein the 5’ nuclease recognizes a structure comprising a nucleic acid duplex; col. 4, ll. 37-40: “further comprises the use of a 5’ nuclease (e.g., a FEN-1 nuclease …)”). The selection of the known enzyme, taught by Allawi, based on its suitability for its intended purpose, taught by the ‘066 application, provides a prima facie obviousness determination (MPEP 2144.07).
In view of the foregoing, claim 15 is prima facie obvious over the ‘066 application, Ravinder and Hosono, in further view of Allawi.

Conclusion
Claims 1-15, 123-126, 137 and 149-153 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ‘066 application was cited in the PTO-893 Notice of References Cited mailed January 7, 2021.
        2 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        3 Hosono was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        4 The ‘066 application was cited in the PTO-893 Notice of References Cited mailed January 7, 2021.
        5 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        6 Hosono was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        7 Santos was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        8 The ‘066 application was cited in the PTO-893 Notice of References Cited mailed January 7, 2021.
        9 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        10 Hosono was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        11 Allawi was cited on the Information Disclosure Statement filed January 10, 2019.